Case 1:20-cv-00017-AW-GRJ Document5 Filed 02/24/20 Page 1 of 1

AFFIDAVIT OF SERVICE

State of Florida . County of Gainesville
Case Number: 1 20 CV 00017 AW GRU

Plaintiff: ,

PETRA HALL AND SEAN TRUSSELL AND ALL PERSON SIMILARLY SITUATED,

v8,

Defendant:

JUICY CRAB INC., ET AL,

For:
JASON BROWN

Received by GUARANTEED SUBPOENA SERVICE, ING. on the 70th day of February, 2020 at 3:30 pm to be served on
THE BOIL JAX INC,, 8106 BLANDING BLVD., JACKSONVILLE, FL 32244.

I, Cynthia Brown-Rexrode, being duly sworn, depose and say that on the 12th day of February, 2020 at 11:00 am, I:
served a CORPORATION by delivering a true copy of the SUMMONS, COLLECTIVE AND CLASS ACTION COMPLAINT
AND JURY DEMAND AND DEMAND FOR PRESERVATION OF EVIDENCE WITH EXHIBIT A with the date and hour of

service endorsed thereon by me, tc; CHING as MANAGER for THE BOIL JAX INC., at the address cf: 8106 BLANDING
BLVD., JACKSONVILLE, FL 32244, and informed said person of the contents therein, pursuant to F.S. 48.081,

Description of Person Served: Age: 35+, Sex: M, Race/Skin Color: Asian, Height: 5'6, Weight: 140, Hair. Black, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Duly Appointed Special Process Server,
in good standing, in the judicial circuit in which the process was served.

 

 

 

Cn eae rown-
Subscribed and Sworn to before me on the LS aoe Brown-Rexrode
day of “fy atid. ZAI2OQ by the affiant
who is personally known to me. GUARANTEED SUBPOENA SERVICE, INC.
e 2009 Morris Avenue, Suite 164
Loe - Union, NJ 07083

 
 
  

  

TRACY BRUMPINS re ety Our Job Serial Number: GTS-0000049779
MY COMMISSION #06 besor2 Ref: 20209210134742

is EAPIRES: March 17, 2004 e
—— ne otaty ake Unierortre {ppyright © 1992-2020 Database Services, Inc, - Process Server's Toolbox V8. 10

 
 
 

=
#2,
Meas

  
  
